Case 3:21-cv-00832-BJD-MCR Document 5 Filed 09/03/21 Page 1 of 5 PageID 76




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


WILLIS MILLER,

                     Plaintiff,

v.                                                  Case No. 3:21-cv-832-BJD-MCR

SGT. WILLIS, et al.,

                 Defendants.
__________________________________


                                       ORDER

      Plaintiff, Willis Miller, an inmate of the Florida penal system, initiated

this action pro se by filing a complaint for the violation of civil rights (Doc. 1;

Compl.) and a motion to proceed in forma pauperis (IFP) (Doc. 2).1 Plaintiff

names seven Defendants: six officers of different rank, and a doctor. See

Compl. at 2-5. Asserting violations of the Eighth and Fourteenth Amendments,

Plaintiff alleges Officers Willis, Lavoid, Hlasey, Dyres, and Bassermorn used

excessive force against him at Florida State Prison on February 9, 2018. Id. at

19-21. Plaintiff contends the injuries he sustained “required immediate

medical and outside hospital treatment, surgery, and care.” Id. at 21.




      1   Plaintiff’s motion to proceed IFP was granted. See Order (Doc. 4).
Case 3:21-cv-00832-BJD-MCR Document 5 Filed 09/03/21 Page 2 of 5 PageID 77




      The Prison Litigation Reform Act (PLRA) requires a district court to

review prisoner filings and dismiss a complaint or any portion of a complaint

if the complaint is frivolous, malicious, or fails to state a claim on which relief

may be granted. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b)(1). With respect to

whether a complaint “fails to state a claim on which relief may be granted,” the

language of the PLRA mirrors the language of Rule 12(b)(6), Federal Rules of

Civil Procedure, so courts apply the same standard in both contexts. Mitchell

v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Alba v. Montford, 517

F.3d 1249, 1252 (11th Cir. 2008).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” that amount to “naked

assertions” will not suffice. Id. (quotations, alteration, and citation omitted).

Moreover, a complaint must “contain either direct or inferential allegations

respecting all the material elements necessary to sustain a recovery under

some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d

678, 683 (11th Cir. 2001) (quotations and citations omitted). In reviewing a

complaint, a court must accept the plaintiff’s allegations as true, liberally


                                        2
Case 3:21-cv-00832-BJD-MCR Document 5 Filed 09/03/21 Page 3 of 5 PageID 78




construing those by a plaintiff proceeding pro se, but need not accept as true

legal conclusions. See Iqbal, 556 U.S. at 678.

         Under this Court’s screening obligation, Plaintiff’s claims against Officer

Gerow and Dr. Espino are due to be dismissed. First, Plaintiff asserts

absolutely no factual allegations against Officer Gerow. Plaintiff does not

allege Officer Gerow participated in the use-of-force incident or was present for

it. It appears Plaintiff may have added this officer to the list of Defendants in

error.

         Second, Plaintiff fails to state a plausible deliberate indifference claim

against Dr. Espino. Plaintiff asserts Dr. Espino “failed to provide proper post

force medical care for [him]” and falsified documents in Plaintiff’s medical file,

which placed Plaintiff at risk of harm. See Compl. at 8, 11, 13. However,

Plaintiff fails to explain how Dr. Espino provided inadequate medical care or

how any errors in Plaintiff’s medical file caused him harm. Such conclusory

allegations amount to no “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation,” which does not satisfy the federal pleading standard.

See Iqbal, 556 U.S. at 678. See also Tani v. Shelby Cnty., Ala., 511 F. App’x

854, 857 (11th Cir. 2013) (affirming dismissal of a complaint that alleged, as

labels and conclusions, violations of various constitutional rights with no

supporting facts to “explain what actions caused which violations”).


                                          3
Case 3:21-cv-00832-BJD-MCR Document 5 Filed 09/03/21 Page 4 of 5 PageID 79




      Not only are Plaintiff’s allegations conclusory, but he concedes he

received “immediate medical” attention, see Compl. at 21, and he includes

medical documents with his complaint (Docs. 1-1 through 1-5, 1-9, and 1-11)

confirming as much. Additionally, Plaintiff explains in grievance records he

provides with his complaint (Doc. 1-6; Pl. Ex. F) that he was hospitalized, had

a blood transfusion, and “had to go thr[ough] therapy.” See Pl. Ex. F at 5, 6. It

appears the only treatment Plaintiff did not receive is a surgery he refused

because he did not want to be put to sleep. Id. at 1, 5.

      Plaintiff’s own allegations and documentation show he received medical

care following the alleged incident. When prison physicians provide medical

care for prisoners, “federal courts are generally reluctant to second guess

[their] medical judgments.” Hamm v. DeKalb Cnty., 774 F.2d 1567, 1575 (11th

Cir. 1985). As such, allegations of medical negligence do not satisfy the

stringent deliberate indifference standard. Estelle v. Gamble, 429 U.S. 97, 105-

06 (1976). In other words, “[m]edical malpractice does not become a

constitutional violation merely because the victim is a prisoner.” Id. at 106.

“Medical treatment violates the eighth amendment only when it is ‘so grossly

incompetent, inadequate, or excessive as to shock the conscience or to be

intolerable to fundamental fairness.’” Harris v. Thigpen, 941 F.2d 1495, 1505

(11th Cir. 1991). Plaintiff does not allege facts permitting the reasonable


                                        4
Case 3:21-cv-00832-BJD-MCR Document 5 Filed 09/03/21 Page 5 of 5 PageID 80




inference Dr. Espino provided medical care that was “so grossly incompetent

… as to shock the conscience.” Harris, 941 F.2d at 1505.

      Accordingly, it is

      ORDERED:

      1.    Plaintiff’s claims against Defendants Gerow and Espino are

DISMISSED without prejudice. The Clerk shall terminate these

Defendants as parties to the action.

      2.    The Court will direct service of process on the remaining

Defendants by separate order.

      DONE AND ORDERED at Jacksonville, Florida, this 1st day of

September 2021.




Jax-6
c:    Willis Miller




                                       5
